Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20150156274 discloses on 0029 “Some embodiments support sharing of content items with groups of users in addition to individual users. For example, members of a team can share content items, such as through a shared team folder, to more easily collaborate on team-related content items. Each group identifier can correspond to several user identifiers and the online content management service can maintain a mapping of each group identifier to its constituent user identifiers. When a content item is shared with one or more group identifiers, the group identifier mapping can be used to identify the user identifiers with which the content item is shared. Changes to the membership of a group can be effected by updating the group mapping.”

U.S. Publication No. 20150033224 discloses on 0081-0083 “FIG. 2H shows a 

U.S. Publication No. 20170193447 discloses on paragraph 0049 “In some embodiments, upon receiving the request to create a new collaboration team account, content management system 106 can create collaboration team account 232. Since team account 232 corresponds to and represents a collaboration team, team account 232 and collaboration team 232 will be used interchangeably henceforth. Upon creation of team account 232, content management system 106 can allocate storage space (e.g., 1 TB, 2 TB, etc.) to collaboration team 232 and create team folder 238 to support the team's collaboration efforts. For example, team folder 238 can be a shared folder that can be accessed and/or modified by each authorized member of collaboration team 232. In some embodiments, the user requesting the creation of team account 232 can become the administrator of team account 232. For example, after team account 232 is created for the user of administrative device 210, the user of administrative device 210 becomes the administrator of collaboration team account 232.”

U.S. Publication No. 20140258418 discloses on paragraph 0069 “As discussed above, a content item can be private to one account or shared among multiple accounts. In some embodiments of the synchronization protocol, when a Para 0080 “The request to create the team can be received in at least two different contexts. In one context, the request to create the team is received as part of a request to create a new account with CISS system 210. In another context, the request to create the team is received as part of a request to convert an existing account of the user 212 to a team account. In both contexts, the resulting account is a team account of the user 212 and associated with the new team.”

U.S. Publication No. 20160378782 discloses on paragraph 0016 “In one embodiment, file redirection management module 120 may also maintain a white list of specific devices with which folders/files are allowed to be shared through folder redirection for security purposes. In such a case, file redirection management module 120 may only transmit the redirection mappings if the device requesting the launch of the remote desktop or application appears in the white list. As discussed, other security features may include saving sensitive folder/file sharing configurations in the folder redirection management module itself rather than in client devices themselves or in the remote agent, requiring authentication to connection broker 137 to configure folder 

U.S. Publication No. 20090327244 discloses on paragraph 0070 “The above description explains such automatic acceptance configurations for one or more client software to automatically accept such media files that are shared by such trusted users. Similar mechanisms may also be utilized by such registered recipient to automatically reject media sharing requests from users that are not trusted by such registered recipient. Such registered recipient may submit such automatic rejection configurations that indicate such non-trusted user identification information to such database server (101) via communications means over wide area network. Hence, such database server (101) can automatically reject all media sharing requests from such non-trusted users to such registered recipient. Alternatively, such registered recipient may also submit such automatic rejection configurations to configure white list settings in such database server (101). Such white list settings contain user identification information of only trusted users from who such registered recipient may accept media sharing requests. Hence, if such white list settings are configured, such database server (101) will automatically reject all media sharing requests to such registered recipient from any users who are not defined in such white list settings. Such automatic rejection configurations above provide such registered user with means to control media contents that he or she would like to receive.”

U.S. Publication No. 20140122345 discloses on paragraph 0059 “The customer may also enter rules 92 for sharing a receipt with the person. The customer may enter rules regarding which items are shared or which items are not shared with the person or persons associated with the sharing profile. The customer may create a `black list` of items which are not shared with persons on the sharing profile and may create a `white list` of items which are shared with persons on the sharing profile. The customer may create a rule to automatically share receipts with persons on the sharing profile or to prompt to share receipts with the sharing profile.”

U.S. Publication No. 20170193448 discloses on paragraph 0053 “In some embodiments, member device 250 can include team folder 256. For example, member device 250 can include managed file system 254 managed by CMS client 252 and content management system 106 and corresponding to user account 240. If the user of member device 250 corresponding to user account 240 joins collaboration team 232, content management system 106 can share team folder 238 corresponding to collaboration team 232 with user account 240 in content management system 106. When team folder 238 is shared with user account 240, content management system 106 can synchronize team folder 238 with member device 250 thereby causing CMS client 252 to create team folder 256 corresponding to team folder 238 in managed file system 254. Content management system 106 and CMS client 252 can interact through network 104 to synchronize content items stored in team folder 238 in content management system 106 with team folder 256 on member device 250. Thus, the user of member device 250 can collaborate with other members of collaboration team 232 
 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses receiving a request to allow a second user to access a team folder, request to convert file folder to team folder, a collaborative storage space, and authorizing access to team folder, no one or two references anticipates or obviously suggest receiving a conversion request to convert a first folder to a team folder, wherein the first folder is one of a private folder or a shared folder maintained in a private file system of a first user account associated with a first user. In response to the conversion request, creating a shared file system as the team folder using storage capacity allocated from a team folder storage pool that is separate from a storage allocation allocated to the first user account.
Copying at least metadata from the first folder to the team folder and placing a pointer to the shared file system in the private file system of the first user account.
Therefore, determining a first profile associated with the first user account, determining whether sharing whitelisting is enabled for the first profile, determining a second profile associated with the second user account and determining whether the second profile is included in a sharing whitelist of the first profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GARY S GRACIA/Primary Examiner, Art Unit 2491